Case 8:21-cv-01556-MSS-TGW Document 1-2 Filed 06/28/21 Page 1 of 2 PagelD 33

 

 

 

O
| a

 

 

\ ek
r\ | DD!

 

 

 

 

 

 

 

 

 

Daosesiariane Chet oa Nee, Los cw prose whed ~

 

DolendantsS Gay don Mors hello

 

 

 

Qaqes = \
TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

P SASS Gre 01556-MSS-TGW Document 1-2 Filed 06/28/21 Page 2 of 2 PagelD 34
Court Services Bureau REQUEST FOR ADMINISTRATIVE REMEDY

Grievances may be submitted for complaints involving an abridgment of civil rights, harassment, or physical or sexual
abuse. Grievances must be submitted within 3 days following the incident. The 3 day submission restriction does not
apply for reporting sexual abuse. If there is more than one grievance, each incident must be submitted on a separate
Request for Administrative Remedy Form. |

FROM: Blacmec Nasional Brave dof 54Qn Xl

Last Name First Name Middle Initial Housing Unit / Cell CIN#
INMATE GRIEVANCE

 

 

Provide specific details of your grievance, to include the date and time of incident and the names of staff members involved:

Far -ho exwvite Aione that aw Masclon Blachet ' have. bean \nelA here py Ayn ahs
GY Law. & Lele s de tan\inw Sac Aha ais ‘a sof s {sn umn eanstibutiaaalhy

Cold what Pools like ap et oi, bO°F and e ¥rrerbati Ad tna issue. 1S thal
i _ < Nes +n det on WW Sucks @ cola et Ashes Be

Ve 4 . Vehoawe pceQot atti pe tn btave this
cold » bei a Soeded, Xe Vine ta Sucln oa Cold oMionerve_ weawly | pi a@cold
nia. 4 IA oc NS NSN inte tka Xd fo} Commeaa—totd fw, Sha mona
ONL a awd be cauaa OF Lig Medico conti ton Sveh Can Prove. fadal-ho ine.
LW eA vc Sst A be om le SS at ne ofl fon witheck duc process SS \euwsr on = Cheer tal)
Provide the steps you have taken to resolve the grievance 7M i=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: hl.» kod =2Q\ [inmaté|Signatere: /n., le BlarhaA ILt.t. I-20.

 

 

 

 

FOR STAFF RESPONSE ONLY
l acknowledge receipt this date of a complaint from the above inmate.
Receiving Official Signature
O NOT a GRIEVANCE GRIEVANCE: CO Approved’§ (UC) Disapproved
Dn Thufse bb: jp 2l at anprex. |] AM thom ted. -feteorh
1 | sd sepsis, toh raks sod te Ow iF Steet 7 AS

 

AN gt TE osd+ give f+ +e"? Macchells When he, dowk his
revad.sS. Ay ‘GRpreyd, DPM Marchells entekthe Poe ana,
de c\Thy. +e cus Pt +he ext 1 ZV AKG &

 

 

 

 

 

 

 

 

 

 

 

Date: Signature of Member Investigating Designated Supervisor

PSO# 40027 (Rev. 5/19) WHITE - Record YELLOW - File PINK - Inmate Answer GOLD - Inmate Receipt

 
